Citation Nr: 0503006	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for back strain.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to August 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claims for service 
connection for back strain, a left elbow disability, hearing 
loss, and tinnitus.

The issues on appeal were previously before the Board in 
December 2003, at which time the case was remanded for 
further development.

The Board observes that, in addition to the aforementioned 
issues, the veteran's July 2002 Substantive Appeal also 
included the issues of entitlement to service connection for 
right and left knee pain and herpetic stomatitis.  The record 
reflects that the RO granted these claims in a May 2004 
rating decision.


FINDINGS OF FACT

1.  Low back strain has not been shown by competent evidence 
to be causally related to the veteran's active service.

2.  A left elbow disability has not been shown by competent 
evidence to be causally related to the veteran's active 
service.

3.  Bilateral hearing loss has not been shown by competent 
evidence to be causally related to the veteran's active 
service.

4.  Tinnitus has not been shown by competent evidence to be 
causally related to the veteran's active service.



CONCLUSIONS OF LAW

1.  Low back strain was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).

2.  A left elbow disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

3. Bilateral hearing loss was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

4.  Tinnitus was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.


Notice

With regard to the issues of entitlement to service 
connection for back strain, a left elbow disability, hearing 
loss, and tinnitus the Board notes that a VA letter issued in 
July 2001 apprised the appellant of the information and 
evidence necessary to substantiate his claims, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claims.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims for service connection 
were filed and initially denied prior to the enactment of the 
VCAA.  Nevertheless, the Court in Pelegrini II noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2001 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The Board also notes 
that the RO, in a December 2001 rating action, readjudicated 
the veteran's claims after providing the veteran with VCAA 
notice.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims for service connection for back strain, a left elbow 
disability, hearing loss, and tinnitus.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
treatment and examination.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim for service 
connection for a skin disability.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims for 
service connection for back strain, a left elbow disability, 
hearing loss, and tinnitus.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.


Factual Background

The service medical records are negative for any complaints 
or abnormal findings relative to the back or left elbow.  

The veteran submitted to audiometric testing in conjunction 
with his June 1979 enlistment examination.  The authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
15
5
10
LEFT
10
0
10
5
5

A September 1979 service medical record indicates that the 
veteran complained of ear pain.  He was diagnosed with 
bilateral serous otitis media.

A reference audiogram performed in October 1979 revealed the 
following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
0
0
LEFT
0
0
5
0
0

The veteran was issued earplugs as personal ear protection.

A January 1980 hearing conservation data sheet revealed an 
audiogram with the following pure tone thresholds, in 
decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
15
5
5
LEFT
5
5
10
5
10

The veteran reported that as a crew chief, he was primarily 
exposed to noise in the flight line and that that he used 
plugs and muffs as personal ear protection.

A reference audiogram performed in January 1985 revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
10
0
0
0
0

A June 1986 hearing conservation data sheet revealed an 
audiogram with the following pure tone thresholds, in 
decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
5
5
5
5




A May 1990 hearing conservation data sheet revealed an 
audiogram with the following pure tone thresholds, in 
decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
5
5

The veteran submitted to audiometric testing on his June 1990 
periodic non-flying examination.  The authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
5
5

An August 1990 hearing conservation data sheet revealed an 
audiogram with the following pure tone thresholds, in 
decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
5
0
0
5
5

A January 1992 service medical record indicates that the 
veteran complained that his right ear was plugged.  The right 
and left tympanic membranes were normal.  The diagnosis was 
probable serous otitis media.

The veteran submitted to audiological testing in conjunction 
with a June 1992 examination.  The reported pure tone 
thresholds in decibels were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
0
0
10
0
0

A January 1994 hearing conservation data sheet revealed an 
audiogram with the following pure tone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
5
0

In a June 1995 report of medical of examination, the veteran 
submitted to an audiological examination.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
0
0
10
0

A March 1999 hearing conservation data sheet revealed an 
audiogram with the following pure tone thresholds, in 
decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
5
5
5
5
5

The veteran indicated that he was routinely exposed to noise 
and that that he used a hand formed earplug.  He also 
reported that he did not have any difficulty hearing, that 
his hearing did not frequently change, and that he did not 
know if he had hearing loss of any kind.  He also denied 
having ringing in his ears.

The veteran's DD 214 reveals that the veteran's primary 
specialty was aerospace maintenance. 

The veteran submitted to a VA orthopedic examination for 
compensation and pension purpose in April 2003.  He reported 
that his low back pain, which he described as tightness, 
began in 1989, but that he did not seek treatment.  The 
veteran indicated that during service he worked as an 
aircraft mechanic who did a lot of heavy lifting.  He further 
noted that he currently experienced on and off tightness and 
discomfort two times a months, with pain that lasted 
approximately two hours and averaged 2/10 in intensity of 
pain.  The examiner reported that a physical examination of 
the veteran's lumbar spine revealed it had normal 
configuration, the musculature was within normal limits, 
there was no tenderness with palpation, and that his posture 
and gait were within normal limits.  The ranges of motion 
were as follows:  flexion-85 degrees, hyperextension-30 
degrees, right and lateral movement-30 degrees, and rotation-
30 degrees.  X-rays taken of the veteran's lumbosacral spine 
revealed that a transitional vertebra was seen at the 6th 
most inferior non rib-bearing vertebra with sacralization on 
the right, and partial lumbarization on the left.  The lumbar 
spine was anatomically aligned with preservation of the 
vertebral body heights, no spondylolisthesis or spondylosis, 
and minimal degenerative changes with spurring anteriorly at 
multiple levels.  Posterior element sclerosis was noted at 
L5.  The examiner, who indicated that the physical exam and 
x-ray studies were negative for pathologic findings, 
diagnosed the veteran with chronic low back strain with the 
development of minimal degenerative changes.  He further 
noted that, "no documentation of lower back strain or 
injuries [was] found in the veteran's service medical 
records...I am unable to verify without speculation if the 
veteran's lower back condition [is] related to military 
service due to lack of documentation in the veteran's service 
medical records."

The veteran, during his April 2003 VA examination, also 
reported the sudden onset of severe left elbow pain during a 
phlebotomy procedure during his 1999 separation physical.  He 
stated that that after the procedure, he developed severe 
left elbow pain with massive bruising of his entire left arm.  
He further indicated that he was unable to fully extend his 
elbow at the time of injury and that he did not seek 
treatment.  The veteran noted that over the years his only 
residual symptom was tightness with hyperextension of the 
left elbow, that he was not taking any medication or specific 
treatment for his condition, that he did not use any 
assistive devices, and that he did not experience any 
limitations secondary to his condition at home or at work.  
An examination of the veteran's left elbow was negative for 
deformity, deviation, inflammation, edema, or tenderness with 
palpation.  The reported ranges of motion were as follows:  
flexion- 160 degrees and extension- 0 degrees.  X-rays of the 
veteran's left elbow revealed that the osseous structures 
were intact with no identified fractures and that there was 
no evidence of soft tissue swelling or joint effusion.  The 
examiner, who indicated that the physical exam and x-ray 
studies were negative for pathologic findings, diagnosed the 
veteran with status post procedural trauma to the left elbow 
with residual intermittent discomfort causing mild functional 
impairment.  He further noted that, "no documentation of 
left elbow pain or injuries [was] found in the veteran's 
service medical records...I am unable to verify without 
speculation if the veteran's left elbow condition [is] 
related to military service due to lack of documentation in 
the veteran's service medical records."

The veteran submitted to VA audiological testing in April 
2003 for compensation and pension purposes.  He reported that 
he served in the Air Force for 20 years as a jet engine 
mechanic who used hearing protection the whole time, often 
using double sets.  He denied a history of middle ear 
problems, surgery of the ear, or dizziness.  He stated that 
he would hear an occasional sound in his ear one or two times 
a month that lasted between a minute and an hour.  He 
submitted to audiological testing in conjunction with his 
examination.  The reported pure-tone thresholds, in decibels, 
were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
10
LEFT
10
5
5
5
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examiner reported that, "tinnitus is not truly present 
and therefore it will not be given a rating."  After 
examination, the examiner commented that the veteran had 
normal hearing sensitivity bilaterally and that the veteran's 
speech recognition scores were excellent bilaterally. 

Criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
such service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304 (2004).

Analysis

1.  Back strain and Left Elbow

In this case, the veteran contends that his current low back 
strain and left elbow disability were incurred in service.  
In this regard, in order to establish service connection on a 
direct basis the veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current disability, and an in-service injury or 
disease.  The evidence of record establishes that the veteran 
has current low back and left elbow disabilities.  On an 
April 2003 VA examination, the diagnosis of the back 
disability was chronic low back strain with the development 
of minimal degenerative changes, and the diagnosis of the 
left elbow disability was status post procedural trauma to 
the left elbow with residual intermittent discomfort causing 
mild functional impairment.  

With respect to the low back and left elbow, the service 
medical records do not indicate that the veteran ever 
complained of, or was treated for, a low back or left elbow 
abnormality.  It is significant to point out that during his 
April 2003 examination, the veteran stated that his low back 
symptoms began in 1989 and that his left elbow symptoms began 
in 1999, but that he did not seek treatment for either 
disability in service.  

In terms of a clinical opinion as to the etiology of the 
veteran's current low back strain and left elbow disability, 
the April 2003 VA examiner noted that because there was no 
evidence of a low back or left elbow injury in the veteran's 
service medical records, he was unable to determine if the 
veteran's current conditions were etiologically related to 
service.  The Board notes that the record, in fact, does not 
contain any competent medical opinions that relate the 
etiology of the veteran's current low back strain and/or left 
elbow disability to his military service.  While the VA 
examiner in April 2003 diagnosed status post procedural 
trauma to the left elbow with residual intermittent 
discomfort causing mild functional impairment, such diagnosis 
appears to have been based on medical history as subjectively 
reported by the veteran as the service medical records are 
negative for any objective evidence of trauma to the left 
elbow from a medical procedure.  Additionally, the April 2003 
VA examiner also reported at that time that there was no 
objective evidence of pathology of the left elbow.  
Significantly, the contemporaneous service medical records do 
not support a finding that the veteran's current low back 
strain and left elbow disability are attributable to his 
military service.  Although the veteran asserts that his low 
back strain and left elbow disability are related to service, 
he, as a lay person, is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The negative service medical records are of greater probative 
value than the veteran's statements in support of his claims.  
Accordingly, the Board concludes that the competent evidence 
of record fails to establish that the veteran's current low 
back strain and left elbow disability are related to his 
active military service.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for low back strain and a left elbow 
disability.



2.  Hearing loss 

The veteran asserts that service connection is warranted for 
bilateral hearing loss.  The Board acknowledges that while in 
service the veteran's primary job specialty was aerospace 
maintenance, which subjected him to noise exposure.  However, 
the Board notes that the service medical records do not refer 
to a complaint or finding of hearing loss while in service 
and that the veteran, himself, admitted to always wearing 
(sometimes even using double sets) hearing protection.  
Indeed, audiometric test findings on the veteran's numerous 
in-service hearing conservation data sheets and reports of 
medical examination did not demonstrate hearing loss 
disability for VA compensation purposes or any clinically 
significant change in hearing ability during service.  See 38 
C.F.R. § 3.385 (2004).

However, the Board observes that the veteran can establish 
service connection on the basis of post-service evidence of a 
nexus between current hearing loss disability and service.  
38 C.F.R. § 3.303(d); See Hensley v. Brown, 5 Vet. App. 155 
(1993).  In this regard, the Board finds that post-service 
medical evidence of record reflects that the veteran does not 
have a current hearing loss disability for VA purposes.  It 
is significant to point out that that the examiner from the 
veteran's April 2003 examination and audiometric testing 
found that the veteran had normal hearing sensitivity and 
excellent speech recognition scores.  

Thus, the Board concludes that the competent evidence of 
record fails to demonstrate that the veteran has a current 
bilateral hearing loss disability that is attributable to his 
military service.  Despite the veteran's assertions, he is 
not competent to provide an opinion requiring medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the Board finds that the competent medical evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss.



3.  Tinnitus

The veteran asserts that service connection is warranted for 
tinnitus.  The Board again acknowledges that the veteran's 
duties in aerospace maintenance subjected him to noise 
exposure while in service.  However, the veteran's service 
medical records are silent for complaints of, or treatment 
for, tinnitus.  The record establishes that the first 
documented complaint of tinnitus was many years after the 
veteran's separation from service, at his April 2003 VA 
audiological examination.  However, it is significant to 
point out that the examiner from this examination determined 
that the veteran's symptomology was not true tinnitus and 
that tinnitus was not truly present. 

In this regard, the Board observes that there is no evidence 
to the contrary.  That is, the only medical evidence of 
record is to the effect that the veteran does not have a 
current tinnitus disability that is attributable to noise 
exposure in service.  Despite the veteran's assertions, he, 
as a layperson, is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The medical evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.




ORDER

1.  Entitlement to service connection for back strain is 
denied.

2.  Entitlement to service connection for a left elbow 
disability is denied.

3.  Entitlement to service connection for hearing loss is 
denied.

4.  Entitlement to service connection for tinnitus is denied.




____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


